DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2020 has been entered.

Response to Remarks/Arguments

Applicant's Amendments, filed on 03/05/2021, claims 1, 5-8, 11, 15-18, and 20 have been amended. After entering amendment pending claims of 1-20 have been fully considered but were not found to be persuasive.

In response to the amendment made to the claims, Examiner relies on new references (Dougherty et al., US 2018/0157753 and Cai et al., US 20140358913) which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection.

Furthermore, Examiner also has re-mapped the existing claim elements to relevant portions of references in order to enhance responses to the each of Applicant’s arguments. Accordingly, Applicant . 


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 10, 11, 12, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tao, US 8667007 B2, hereinafter Tao in view of Zheng, US 2016/0283585 hereinafter Zheng and further in view of Dougherty et al., US 2018/0157753 hereinafter, Dougherty.

As per claim 1. (Currently Amended) A system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: detecting, at a search engine, a selection subsequent to inputting a first search phrase that includes a first the selection including an object associated with a first category;

Tao teaches a method of configuring query enhancement system provides a hybrid technique that combines both keyword search (e.g., “inputting a first search phrase”) and category selection/search (e.g., “the selection including an object associated with a first category”) in an integrated manner, as a composite query by executing two separate queries, then combining the result with a logic operation, such as "AND" or "OR":
Tao, col.3 lines 27-34: “The query enhancement system 120 provides a hybrid technique that combines both keyword search and category selection/search in an integrated manner. On the other hand, conventional systems may combine keyword and category search as a composite query by executing two separate queries, then combining the result with a logic operation, such as "AND" or "OR"”.
Tao, col. 9, 16-24: Processing begins at block 300 (FIG. 3A), with the query enhancement system 120 receiving a query Q from the service client 100. Keywords in the query will be referred to as query keywords, while keywords in the classification categories will be referred to as category keywords. In certain embodiments, in the first iteration, the query generated by the service client 100 may include the query keywords, and may or may not include the classification categories specified by the service client 100. However, at the end of the first iteration)

With respect to claim 1, Tao does not explicitly discloses a method of updating relevance score based on association of keyword and category:
 
in response to detecting the selection the object subsequent to inputting the first search phrase, updating, by the search engine, a learning model including a first relevance score for a first association between the first keyword and the first category 

However, Zheng discloses a method of calculating a relevance-based score with respect to a portion of the content item such as the length of text, position, title of content item, containment of name entities, and keywords or categories of the content in the portion:
(Zheng, par. [0061] A relevance score model determines how to calculate a relevance-based score with respect to a portion of the content item. For example, a relevance score model used to calculate a relevance-based score for a text portion may be based on at least one of following information with respect to the portion: length, position, similarity to a title, containment of name entities, and keywords or categories of the content in the portion. Different relevance score models may have different weights on the information with respect to a text portion.)

Thus, one having ordinary skill in the art before the effective filing date of the claimed invention, would have incorporated the teaching of Zheng in the system of Tao for the advantageous purpose of determining how to calculate a relevance-based score with respect to a portion of the content item and generate a list of relevance-based text ranking to improve knowledge based database system.

With respect to claim 1, Tao does not explicitly discloses a method of updating learning model based on at least on the selected object being associated with the first category and not the second category:

and a second relevance score for a second association between the first keyword and a second category, the learning model being updated by at least incrementing, based at least on the selected object being associated with the first category and not the second category, the first relevance score but not the second relevance score, wherein the updating of the learning model further includes incrementing a third relevance score, a fourth relevance score, and a fifth relevance score, wherein the third relevance score corresponds to a first quantity of times a first user selected objects from the first category subsequent to inputting a search phrase including the first keyword, wherein the fourth relevance score corresponds to a second quantity of times users with a first user role selected objects from the first category subsequent to inputting the search phrase including the first keyword, and wherein the fifth  relevance score corresponds to a third quantity of times users associated with a first entity selected objects from the first category subsequent to inputting the search phrase with the first keyword; 

However, Dougherty discloses a method of configuring user interface control option to select search keyword, causing the table to include (i) a first column (e.g., “the first category”) that contains one row for each of at least some of the search keywords, (ii) a second column (e.g., “the second category”) that contains the row-wise associated with the search keywords of the first column  (e.g., “based at least on the selected object being associated with the first category and not the second category”) (iii) a third column that contains sub-categories row-wise associated with object of the second column (iv) a fourth column that contains categories row-wise associated with the sub-categories of the third column and etc. 
In another words, Dougherty discloses a method of having user with options of subsequent sub-categories to refine search result by associating each subsequent search result with row-wise search keywords (object) of the column (category)
(Dougherty [0185] “The selectable controls may include a search keyword option. Selection of the search keyword option causes the table to include (i) a first column that contains one row for each of at least some of the search keywords, (ii) a second column that contains web pages row-wise associated with the search keywords of the first column, (iii) a third column that contains sub-categories row-wise associated with the web pages of the second column, (iv) a fourth column that contains categories row-wise associated with the sub-categories of the third column, and (v) one or more additional columns of the table that contain portions of the table data row-wise associated with the search keywords of the first column.”)
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention, would have incorporated the teaching of Dougherty in in the combined system of Tao for the advantageous purpose of enhancing search result by drilling down (refining) the search queries into the subsequent inputting of sub-categories by associating with row-wise search keywords (object) of the column (e.g., first, second, third and fourth column).

Furthermore, Zheng discloses a technique of training learning model based on a historical percentage of times the user has followed the reference when the snippet includes the portion (e.g., “quantity of times a first user selected objects from”):
(Zheng par. [0077] In yet another embodiment, the supervised learning model at 1007 may be trained using a likelihood as an optimization target, where the likelihood represents how likely the user will follow a reference to the content if the snippet includes the portion. For example, a plurality of text portions of an article are used to train an interest score model 1007, where it is known, for each text portion, how likely the user will follow a reference to the text portion, e.g. based on a historical percentage of times the user has followed the reference when the snippet includes the portion.)
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention, would have found motivation to use teachings of Zheng in the combined system of Tao for the advantageous purpose of enhancing search result by incorporating with the user interest based on historical percentage of times the user has followed the reference with respect to a portion of the content item. (See Zheng, par. [0078] lines 1-10)

 and in response to receiving a second search phrase including the first keyword, determining, based at least on the updated learning model, that the first category is more relevant than the second category, and refining, by the search engine, a search result of the second search phrase by at least eliminating, from a plurality of objects matching the second search phrase, one or more objects associated with the second category but not the first category.  

Tao discloses a method of eliminating (e.g., “refining”) query keywords (e.g., “second search phrase”) from the selected categories of query if one or more selected categories (e.g., “eliminating, from a plurality of objects matching”) have low associated query relevance indicator values with the keyword (e.g., “... not the first category”):
(Tao, col.9, lines 54-63: “In block 306, the matching engine 150 receives the preprocessed query and determines whether the client selected categories of the query are ranked high in terms of the query relevance indicator value with each category. In certain embodiments, the determination is for all of the selected categories. If one or more selected categories have low associated query relevance indicator values, processing continues 60 to block 322 (FIG. 3C) to find recommended keyword changes to eliminate the mismatch between the keywords and the selected categories of the query.”) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Zheng and Dougherty into the system of Tao because, they are analogous art as being directed to the same field of endeavor, the system and method of providing enhanced search technique. (See Tao [FIG.3], Dougherty, par. [0120] lines 1-8 and Zheng par. [0044] lines 3-10)

As per claim 2. (Previously Presented) The system of claim 1, wherein the first category is more relevant the second relevance score for [[a]] the second association between the first keyword and the second category. 
(Tao teaches a method of defining keyword and category relevance indicator representing the weight of a keyword associated with a categories (e.g., “the first relevance score being higher than the second relevance score for the second association between the first keyword and the second category”) In another words, since the relevance indicator is representing the weight of keyword associated with categories, it may be used to determine the degree of relevance between keywords and categories:
Tao, col 3, lines 61-67: “The relationship information between the keywords and classification/cluster categories is defined as a relevance indicator, which is the weight of a keyword associated with a category (and referred to herein as a keyword relevance indicator). The relevance indicator is also used as the weight of a 65 query associated with a category (and referred to herein as a query relevance indicator)”)
 
As per claim 3. (Previously Presented) The system of claim 1, wherein the learning model includes a fact table storing the first association between the first keyword and the first category, 

Tao teaches a method of generating relevance indicator to measure relationship (e.g., “association between the first keyword and the first category”) between keyword “insurance” (e.g., “first keyword”) and category ‘A’ (e.g., “first category”), A1 and A2, wherein relevance indicators are ‘0.028’, ‘0.008’, ‘0.020’ respectively. (See Tao, col. 6 lines 51-60) and the relationship information between these keywords and classification/cluster categories are stored in keyword data store 130 (See Fig. 1, element 130)

the first relevance score for the first association between the first keyword and the first category, the second association between the first keyword and the second category, and the second relevance score for the second association between the first keyword and the second category.  

Tao discloses a method of providing the relationship information between the keywords and classification/cluster categories (e.g., “association between the first/second keyword and the first/second category”) is defined as a relevance indicator (e.g., “relevance score”), which is the weight of a keyword associated with a category. To be more specific, at least one of the selected categories is ranked low with reference to the query relevance indicator values for each of the selected categories, identifying a pair of synonyms with a first one of the synonyms associated with a query keyword and a second one of the synonyms associated with a category keyword; and providing a recommendation:
(Tao, col.3, lines 61-67:  “The relationship information between the keywords and classification/cluster categories is defined as a relevance indicator, which is the weight of a keyword associated with a category (and referred to herein as a keyword relevance indicator). The relevance indicator is also used as the weight of a query associated with a category (and referred to herein as a query relevance indicator).”
Tao, col. 19, lines 3-14: “9. The computer program product of claim 8, wherein the computer readable program code, when executed by the processor of the computer, is configured to perform: in response to determining that at least one of the selected categories is ranked low with reference to the query relevance indicator values for each of the selected categories, identifying a pair of synonyms with a first one of the synonyms associated with a query keyword and a second one of the synonyms associated with a category keyword; and providing a recommendation that the query keyword be replaced with a synonym from the pair of synonyms.”)

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Zheng and further in view of and further in view of Dougherty and Icho et al., US 20080295132 A1, hereinafter Icho.

As per claim 4. (Original) The system of claim 3, further comprising: in response to determining that the first association between the first keyword and the first category is absent from the fact table, adding, to the fact table, the first association between the first keyword and the first category.  

Tao does not explicitly discloses method of missing association between the first keyword and the first category and adding it to the fact table. 
However, Icho discloses a method of adding of a keyword to the category dictionary (e.g., “adding, to the fact table”) when the evaluation values (e.g., “determining that the first association between the first keyword and the first category is absent”) of the user preference program are "0.00" for all the categories (i.e. when the category dictionary does not include any word included:
(Icho, par. [0127] The keyword update unit 11 performs adding of a keyword to the category dictionary, update of contribution factor of a keyword with respect to each category, and deletion of a keyword. Adding processing is performed based on the evaluation values of every user preference program during the predetermined period in the past. More specifically, adding processing is performed when the evaluation values of the user preference program are "0.00" for all the categories (i.e. when the category dictionary does not include any word included in the program description of the user preference program). Then, update of contribution factor with respect to each category is performed for all the keywords in the category dictionary, including new keywords added by the above-described adding processing.)
Thus, one of ordinary skill in the art would have motivated to use teachings of Icho, method of adding of a keyword to the category dictionary when it is determined to be not existed in the category dictionary because it enhance the scope of dictionary to cover more words to be matched.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Icho into the system of Tao because, they are analogous art as being directed to the same field of endeavor, the method of Keyword and Category based Search Technique. 


Claims 5, 8, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Zheng and further in view of Dougherty and Cai et al., US 20140358913 hereinafter Cai.

As per claim 5. (Currently Amended) The system of claim 3, wherein the first association between the first keyword and the first category is further associated with a first dimension table storing the third relevance score, a second dimension table storing the fourth relevance score, and a third dimension table storing the fifth relevance score.  

Cai discloses a method of maintaining the lookup table to store an entity identifier, relevance score (e.g., “dimension table storing relevance score”), probability score, and additional query for a given entity intent related to the query:
(Cai par. [0061] “The method can further comprise computing and storing in the lookup table an entity identifier, relevance score, probability score, and additional query for a given entity intent related to the query. This information assists in ranking and presentation of the ranked data in the user interface. The method can further comprise computing and storing in the lookup table confidence scores for entities of a sub-list and using the confidence scores to rank entities of the sub-list.”)

Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the teaching of Cai into the combined system of Tao for the advantageous purpose of determining the relevance of entities related to the query, achieving improved query results.

Claims 6, 7, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Zheng and further in view of Dougherty and Brisebois et al., US 20170308573 hereinafter Brisebois.

As per claim 6. (Currently Amended) The system of claim 5, further comprising: in response to determining that the first user, the user role of the first user, and/or the entity associated with the first user is absent from a corresponding one of the first dimension table, the second dimension table, and the third dimension table, adding, to the at least one of the first dimension table, the second dimension table, and the third dimension table, the first user, the user role of the first user, and/or the entity associated with the first user.  
Tao does not explicitly discloses a method of adding, to the at least one dimension table, the first user, the user role of the first user, and/or the entity associated with the first user:
However, Brisebois discloses a method of associating keyword (e.g., “entity”) with the data, the data owner, the data author, the identity or roles of users (e.g., “entity associated with the first user”) who have accessed the data (e.g., “first, second, third dimension table”):
(Brisebois [0058] Using the a posteriori classification engine 228, data may be classified based on metadata associated with the data. For example, the communication in the above example can be classified based on whether it relates to sales, supplies, project development, management, personnel, or is personal. The determination of what the data relates to can be based on any criteria. For example, the determination may be based on keywords associated with the data, the data owner, the data author, the identity or roles of users who have accessed the data, the type of data file, the size of the file, the data the file was created, etc.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Brisebois into the system of Tao because, they are analogous art as being directed to the same field of endeavor, systems and methods for multi-data source query implementation and aggregation using machine learning algorithm. (See par. Brisebois par. [0002], [0053])

As per claim 7. (Currently Amended) The system of claim 5, wherein the first category is determined to be more relevant to the first user than the second category further based at least on the third relevance score, the fourth relevance score, and/or the fifth relevance score.  

Tao teaches a method of eliminating query keywords from the selected categories of query (e.g., “determined to be more relevant to the first user than”) if one or more selected categories have low associated query relevance indicator values (e.g., “second, third, fourth and fifth relevance scorse”):
(Tao, col.9, lines 54-63: “In block 306, the matching engine 150 receives the preprocessed query and determines whether the client selected categories of the query are ranked high in terms of the query relevance indicator value with each category. In certain embodiments, the determination is for all of the selected categories. If one or more selected categories have low associated query relevance indicator values, processing continues 60 to block 322 (FIG. 3C) to find recommended keyword changes to eliminate the mismatch between the keywords and the selected categories of the query.”) 

As per claim 8. (Currently Amended) The system of claim 5, wherein the fact table, the first dimension table, the second dimension table, and the third dimension table are stored in a database, and wherein the search engine determines that the first category is more relevant to the first user than the second category by at least querying the database. 

Cai discloses a method of maintaining a lookup table to store an entity identifier, relevance score (e.g., “dimension table storing relevance score”), probability score, and additional query for a given entity intent related to the query (e.g., “wherein the search engine determines that the first category is more relevant to the first user than the second category”):
(Cai par. [0061] “The method can further comprise computing and storing in the lookup table an entity identifier, relevance score, probability score, and additional query for a given entity intent related to the query. This information assists in ranking and presentation of the ranked data in the user interface. The method can further comprise computing and storing in the lookup table confidence scores for entities of a sub-list and using the confidence scores to rank entities of the sub-list.”)

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Zheng, further in view of Dougherty and Higgins et.al, US 20140214895 A1, hereinafter Higgins.

As per claim 9. (Original) The system of claim 5, further comprising: in response to receiving, from a second user, a third search phrase, determining, based at least on the updated learning model, that the first category is also more relevant to the second user than the second category, the first category being more relevant to the second user than the second category based at least on the second user having the same user role and/or being associated with the same entity as the first user.  

Tao does not explicitly teaches determine relevance of category for the user based on previously learned and trained learning model with the similar user interaction data. 
However, Higgins teaches a machine learning algorithm that includes user input query data being loaded and indexed to allow rapid re-analysis (e.g., “updated learning model”), building a series of data structures, including incidence matrices and adjacency matrices (e.g., matrices has previous data learned about the first user role: “the second user having the same user role and/or being associated with the same entity as the first user”) to strength the connection between pairs of nodes,  categorize each query with each query category having a set of weights quantifying the relevance of each input data type and outputs weighted average of the distance between the user and each of his contacts, with the set of weights determined by the query category. 
In another words, each category having a set of weights quantifying the relevance of each input query data may be used for measuring the relevance from one category to another: (e.g., “the first category is also more relevant to the second user than the second category”):
(Higgins par. [0052] “In these and some other embodiments, the machine learning algorithm can include one or more of the following steps: (1) all input data is loaded and indexed to allow rapid re-analysis, (2) a series of data structures, including incidence matrices and adjacency matrices, are built to quantify the strength of connection between pairs of nodes; and (3) each query is categorized, with each query category having a set of weights quantifying the relevance of each input data type. In some embodiments, this algorithm outputs the following results: a weighted average of the distance between the user and each of his contacts, with the set of weights determined by the query category”)
Thus, one of ordinary skill in the art would have motivated to use teachings of Higgins’ rapid re-analysis of user input query data to understand pattern of user interaction associated with a specific entity and providing improved search query results for the similar group users.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Higgins into the combined system of Tao because, they are analogous art as being directed to the same field of endeavor, the method of advanced search technique.

As per claim 10. (Previously Presented) The system of claim 1, further comprising: responding to an input including one or more characters from the second search phrase by at least suggesting, based at least on the updated learning model, the first keyword for completing the second search phrase, the first keyword being suggested instead of a second keyword from the learning model, 
(Tao discloses a method of configuring query enhancement system to utilize the relationships between queried keywords and categories, to give the user recommendations (i.e., suggestions), and to analyze the user's feedback to do a more effective search (e.g., “the first keyword being suggested instead of a second keyword from the learning model,”):

Col.5 lines 25-53: “The query enhancement system 120 facilitates the service searching process by ranking the categories and guiding service users to make correct keyword selections. With the query enhancement system 120, intelligence is built-in to utilize the relationships between queried keywords and categories, to give the user recommendations (i.e., suggestions), and to analyze the user's feedback to do a more effective search. The query enhancement system 120 provides a process to 30 collect and utilize the relationships between service keywords and the hierarchical classification and clustering categories where services belong. The same concept can be applied to other context related service metadata in a service registry as well.”)

the first keyword and the second keyword each including the one or more characters, the first keyword being suggested instead of the second keyword, based at least on the first relevance score of the first keyword being higher than a third relevance score for [[a]] the second keyword.  
(Tao discloses a method of defining a keyword relevance indicator (e.g., “relevance score”), which is the weight of a keyword associated with a category. This means, each of keyword has a relevance indicator with respect to each of category.  This should offer a means to find the best match of a keyword for a category among the pool of keywords:
Col.3 lines 61-67: “The relationship information between the keywords and classification/cluster categories is defined as a relevance indicator, which is the weight of a keyword (e.g., “third relevance score for the second keyword”) associated with a category (and referred to herein as a keyword relevance indicator). The relevance indicator is also used as the weight of a query associated with a category (and referred to herein as a query relevance indicator).)

As per claim 11. (Currently Amended) A method, comprising: detecting, at a search engine, a selection subsequent to inputting a first search phrase that includes a first keyword, the selection including an object associated with a first category; in response to detecting the selection the object subsequent to inputting the first search phrase, updating, by the search engine, a learning model including a first relevance score for a first association between the first keyword and the first category and a second relevance score for a second association between the first keyword and a second category, the learning model being updated by at least incrementing, based at least on selected object being associated with the first category and not the second category, the first relevance score but not the second relevance score, wherein the updating of the learning model further includes incrementing a third relevance score, a fourth relevance score, and a fifth relevance score, wherein the third relevance score corresponds to a first quantity of times a first user selected objects from the first category subsequent to inputting a search phrase including the first keyword, wherein the fourth relevance score corresponds to a second quantity of times users with a first user role selected objects from the first category subsequent to inputting the search phrase including the first keyword, and wherein the fifth relevance score corresponds to a third quantity of times users associated with a first entity selected objects from the first category subsequent to inputting the search phrase with the first keyword; and in response to receiving a second search phrase including the first keyword, determining, based at least on
 
Claims 11 is analogous to claim 1 and is rejected under the same rationale as indicated above


As per claim 12. (Previously Presented) The method of claim 11, wherein the first category is more relevant the second relevance score for [[a]] the second association between the first keyword and the second category.  

Claims 12 is analogous to claim 2 and is rejected under the same rationale as indicated above

As per claim 13. (Previously Presented) The method of claim 11, wherein the learning model includes a fact table storing the first association between the first keyword and the first category, the first relevance score for the first association between the first keyword and the first category, the second association between the first keyword and the second category, and the second relevance score for the second association between the first keyword and the second category. 

Claims 13 is analogous to claim 3 and is rejected under the same rationale as indicated above 

As per claim 14. (Original) The method of claim 13, further comprising: in response to determining that the first association between the first keyword and the first category is absent from the fact table, adding, to the fact table, the first association between the first keyword and the first category.  

Claims 14 is analogous to claim 4 and is rejected under the same rationale as indicated above


As per claim 15. (Currently Amended) The method of claim 13, wherein the first association between the first keyword and the first category is further associated with a first dimension table storing the third relevance score, a second dimension table storing the fourth relevance score, and a third dimension table storing the fifth relevance scor

Claims 15 is analogous to claim 5 and is rejected under the same rationale as indicated above

As per claim 16. (Currently Amended) The method of claim 15, further comprising: in response to determining that the first user, the user role of the first user, and/or the entity associated with the first user is absent from a corresponding one of the first dimension table, the second dimension table, and the third dimension table, adding, to the at least one of the first dimension table, the second dimension table, and the third dimension table, the first user, the user role of the first user, and/or the entity associated with the first user. 

Claims 16 is analogous to claim 6 and is rejected under the same rationale as indicated above
 
As per claim 17. (Currently Amended) The method of claim 15, wherein the first category is determined to be more relevant to the first user than the second category further based at least on the third relevance score, the fourth relevance score, and/or the fifth relevance scor.  

Claims 17 is analogous to claim 7 and is rejected under the same rationale as indicated above

As per claim 18. (Currently Amended) The method of claim 15, wherein the fact table, the first , the second dimension table, and the third dimension table are stored in a database, and wherein the search engine determines that the first category is more relevant to the first user than the second category by at least querying the database.    

Claims 18 is analogous to claim 8 and is rejected under the same rationale as indicated above

As per claim 19. (Previously Presented) The method of claim 11, further comprising: responding to an input including one or more characters from the second search phrase by at least suggesting, based at least on the updated learning model, the first keyword for completing the second search phrase, the first keyword being suggested instead of a second keyword from the learning model, the first keyword and the second keyword each including the one or more characters, the first keyword being suggested instead of the second keyword based at least on the first relevance score of the first keyword being higher than a third relevance score for the second keyword.  

Claims 19 is analogous to claim 9 and is rejected under the same rationale as indicated above
 
As per claim 20. (Currently Amended) A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising: detecting, at a search engine, a selection subsequent to inputting a first search phrase that includes a first keyword, the selection including an object associated with a first category; in response to detecting the selection the object subsequent to inputting the first search phrase, updating, by the search engine, a learning model including a first relevance score for a first association between the first keyword and the first category and a second relevance score for a second association between the first keyword and a second category, the learning model being updated by at least incrementing, based at least on selected object being associated with the first category and not the second category, the first relevance score but not the second relevance score, wherein the updating of the learning model further includes incrementing a third relevance score, a fourth relevance score, and a fifth relevance score, wherein the third relevance score corresponds to a first quantity of times a first user selected objects from the first category subsequent to inputting a search phrase including the first keyword, wherein the fourth relevance score corresponds to a second quantity of times users with a first user role selected objects from the first category subsequent to inputting the search phrase including the first keyword, and wherein the fifth relevance score corresponds to a third quantity of times users associated with a first entity selected objects from the first category subsequent to inputting the search phrase with the first keyword; and in response to receiving a second search phrase including the first keyword, determining, based at least on

Claims 20 is analogous to claim 1 and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

METHODS FOR REFINING SEARCH RESULTS IN AN APPLICATION (LOBO et al., US 2017 /0357733) - A technique for dynamically refining search results presented in a graphical user interface of an application operating at a computing device. A scrollable category list is presented in the graphical user interface, where the scrollable category list includes a number of categories related to a search query provided by a user of the user device.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154  

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154